UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6923



SEAN ANTONIO BRINKLEY,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-420-JBF)


Submitted:   February 28, 2006              Decided:   March 22, 2006


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Antonio Brinkley, Appellant Pro Se. Noelle Leigh Shaw-Bell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sean Antonio Brinkley, a Virginia prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).         An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed   the   record    and   conclude   that

Brinkley has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal.             We deny

Brinkley’s motion to proceed on appeal in forma pauperis.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED


                                 - 2 -